UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6855


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PEDRO MARTINEZ-HERNANDEZ,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:07-cr-00287-BR-1; 5:10-cv-00116-BR)


Submitted:   February 10, 2011            Decided:   February 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Pedro Martinez-Hernandez, Appellant Pro Se.      Eric Evenson,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pedro Martinez-Hernandez seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)   motion.      The   order     is    not    appealable    unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating       that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El   v.   Cockrell,        537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                      Slack,

529 U.S. at 484-85.         We have independently reviewed the record

and conclude that Martinez-Hernandez has not made the requisite

showing.      Accordingly, we deny a certificate of appealability

and dismiss the appeal.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                         2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3